Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 6, 7-8, 12, 14-15, and 19 were amended. Claim(s) 2, 9, and 16 were cancelled. Claim 21 was newly added. Claim(s) 3-4, 6, 10-11, 13, 17-18, and 20 were left as originally/previously presented. Claim(s) 1, 3-8, 10-15, and 17-21 are currently pending and have been examined. 

Response to Arguments
Claim Interpretation
	Applicant’s amendments and arguments, see page 7 of Applicant’s Response, filed October, 14, 2022, with respect to the Claim Interpretation have been fully considered and are persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1, 3-8, 10-15, and 17-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August 03, 2020, under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3,  7-8, 10, 14-15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgar (US 2022/0084408 A1) and view of Morgan et al. (US 2010/0148947 A1) .
	Regarding Claim 1, Isgar, teaches a server communicably connected to a geo-fence provided at a parking space, the server comprising a controller configured to:
upon detecting reservation of the parking space, operate the geo-fence to prevent other vehicles from parking in the parking space. (Paragraph(s) 0032-0033 and 0037); and (Claim 1)(Isgar teaches a user can reserve a parking spot for a selected location and time. The server will then establish a geofence around the reserved parking spot for the user. Isgar, also, teaches that the geofence will be used to alert users that the user is approaching a reserved space or area that is not reserved for that user (i.e., prevent other vehicles from parking in the parking space))
upon detecting approach of a reserving vehicle that is a subject of the reservation of the parking space, cancel operation of the geo-fence to enable the reserving vehicle to park in the parking space. (Paragraph(s) 0029 and 0037)(Isgar teaches a geofence will be established by the server for the reserved parking space. Isgar, further, teaches that the server will help navigate the user to the reserved parking space, which a signal will be provided to the server to confirm that the user has entered the parking lot. Isgar, also, teaches when the user approaches the reserved parking space area the server will send the user that he or she is in the correct geofenced reserved area allowing the user to enter the reserved parking area geofence (i.e., cancel operation of the geo-fence to enable the reserving vehicle to park in the parking space). Examiner, respectfully, notes that the reserved area can be a parking space)

wherein the controller is further configured to operate the geo-fence to prevent other vehicles from entering an area defined by the geo-fence. (Paragraph(s) 0029, 0032-0033 and 0037)(Isgar teaches a user can reserve a parking spot for a selected location and time. The server will then establish a geofence around the reserved parking spot for the user. Isgar, also, teaches that the geofence will be used to alert users approaching the geofence area that they have not reserved the parking space. The server will provide a notification to the user approaching that the reserved space or area that is not the reserved space of the user (i.e., prevent other vehicles from entering an area defined by the geo-fence))
	With respect to the above limitations: Isgar teaches a user is able to reserve a parking space, which a server will generate a geo-fence around the reserved parking space area. The server will notify users approaching the reserved parking area, which will notify the user that they do not have the parking space reserved. However, Isgar, doesn’t explicitly teach upon detecting the parking of the reserved vehicle then the geofence will be operated. 
	But, Morgan et al. in the analogous art of parking, teaches upon detecting parking of the reserving vehicle in the parking space, operate the geo-fence. (Paragraph(s) 0014 and 0039-0040); and (Fig(s). 5A-5C)(Morgan et al. teaches a geo-fence can be automatically activated (i.e., operate the geo-fence) when a driver parks a car (i.e., upon detecting parking of the reserving vehicle) in a parking space. Morgan et al., teaches that the activation of the geo-fence will activate once the user turns off the engine, once its detected that the vehicle is in a particular location, or the like)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reserving a parking space, which a server will establish a geo-fence around the parking area and the system will detect when users are approaching the parking area and issue notifications to the reserved user or unreserved user of Isgar, by incorporating the teachings of automatically activating a geofence around the parking area once a vehicle parks in the parking space of Morgan et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order reduce the possibility of a user erroneously specifying a geo-fence boundary around a parking space. (Morgan et al.: Paragraph 0020)
	
	Regarding Claim 3, Isgar/Morgan et al., teaches all the limitations as applied to Claim 1 and wherein the controller is configured to, upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notify the another vehicle that parking is not possible. (Paragraph(s) 0029, 0033, and 0037); and (Claim 1)(Isgar teaches a user can reserve a parking spot for a selected location and time, which the server will then establish a geo-fence around the reserved parking space area. Isgar, further, teaches that as a user approaches a reserved space or area that is not reserved for that user then the server will alert the user that this reserved space or spot is not for the user (i.e., notify the another vehicle that parking is not possible))

	Regarding Claim 7, Isgar/Morgan, teaches all the limitations as applied to Claim 1 and wherein
the geo-fence comprises a detector. (Paragraph(s) 0026, 0027, and 0032)(Isgar teaches a computer server that is coupled to a network connection such as a Bluetooth connection (i.e., detector), which the user computing devices may communicate with and receive communication from the server. Isgar, also, teaches the user computing device may determine its location and send the location information to the server, which the server can such that the server can determine when the user is approaching the reserved geofence area. Examiner, respectfully, notes that based on BRI and applicant’s specification paragraph 0023, “…the detector 21 may include a proximity sensor or a short-range wireless communication means. The detector 21 detects approach of an object within a predetermined distance using the proximity sensor or the short-range wireless 10  communication means, thus the server determining the vehicle approaching the reserved by the Bluetooth communication between the user computing device and the server reads on applicant’s above limitation) 
the controller is configured to detect, using the detector, approach of the reserving vehicle to the parking space. (Paragraph(s) 0026, 0027, and 0032)(Isgar teaches a computer server that is coupled to a network connection such as a Bluetooth connection (i.e., detector), which the user computing devices may communicate with and receive communication from the server. Isgar, also, teaches the user computing device may determine its location and send the location information to the server, which the server can determine when the user is approaching the reserved geofence area)
	
	Regarding Claim 8, Isgar/Morgan et al., teaches a non-transitory computer readable medium storing a program configured to cause a computer, as a server communicably connected to a geo-fence provided at a parking space, to execute operations, the operations (Paragraph 0040)(Isgar teaches computer readable mediums that contain a program for use by or in connection with an instruction for execution by the system, apparatus, or device) comprising: 
upon detecting reservation of the parking space, operating the geo-fence  to prevent other vehicles from parking in the parking space. (See, relevant rejection of Claim 1(a))
upon detecting approach of a reserving vehicle that is a subject of the reservation of the parking space, cancelling operation of the geo-fence to enable the reserving vehicle to park in the parking space. (See, relevant rejection of Claim 1(b))
upon detecting parking of the reserving vehicle in the parking space, operating the geo-fence to prevent other vehicles from entering an area defined by the geo-fence. (See, relevant rejection of Claim 1(c-d))

	Regarding Claim 10, Isgar/Morgan et al., teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute, upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notifying the another vehicle that parking is not possible. (See, relevant rejection(s) of Claim(s) 3 and 8)

	Regarding Claim 14, Isgar/Morgan, teaches all the limitations as applied to Claim 8 and wherein
the geo-fence comprises a detector. (See, relevant rejection of Claim 7(a) and 8)
the program is configured to cause the computer to further execute detecting, using the detector, approach of the reserving vehicle to the parking space. (See, relevant rejection of Claim 7(b) and 8)
	
	Regarding Claim 15, Isgar/Morgan et al., teaches a control method performed by a server communicably connected to a geo-fence provided at a parking space, the control method comprising:
upon detecting reservation of the parking space, operating the geo-fence to prevent other vehicles from parking in the parking space. (See, relevant rejection of Claim 1(a))
upon detecting approach of a reserving vehicle that is a subject of the reservation of the parking space, cancelling operation of the geo-fence to enable the reserving vehicle to park in the parking space. (See, relevant rejection of Claim 1(b))
upon detecting parking of the reserving vehicle in the parking space, operating the geo-fence to prevent other vehicles from entering an area defined by the geo-fence. (See, relevant rejection of Claim 1(c-d))

	Regarding Claim 17, Isgar/Morgan et al., teaches all the limitations as applied to Claim 15 upon detecting approach of another vehicle that is different from the reserving vehicle to the parking space during a parking time slot reserved by the reservation, notifying the another vehicle that parking is not possible. (See, relevant rejection(s) of Claim(s) 3 and 15)

	Regarding Claim 21, Isgar/Morgan et al., teaches all the limitations as applied to Claim 1 and wherein the controller is further configured to warn a vehicle attempting to enter the area defined by the geo-fence. (Paragraph(s) 0028, 0033, and 0037)(Isgar teaches a user is able to reserve a parking space, which the system can determine if a user is entering the reserved geofence area. Isgar, further, teaches that an alert (i.e., warn) will be sent to a user notifying the user that they are approaching a reserved space or area that is not reserved for that user)

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgar (US 2022/0084408 A1) and view of Morgan et al. (US 2010/0148947 A1) and further in view of Ha et al. (US 10,366,610).
	Regarding Claim 6, Isgar/Morgan et al., teaches all the limitations as applied to Claim 1.
	However, Isgar/Morgan et al., doesn’t explicitly teach wherein the controller is configured to propose reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. 
	But, Ha et al. in the analogous art of parking, teaches wherein the controller is configured to propose reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (Column 26, Lines 49-59)(Ha et al. teaches reserving multiple parking-available spaces. The controller can transmit a reservation request for two parking-available spaces 1010 (i.e., the parking space) and 1610 (i.e., one or more neighboring parking spaces) to the server, which, a reservation approval message for the reservation request is received from the serer. The controller will then store the selected first parking available space 1010 and the second parking available space 1510 as the parking-expected spaces) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reserving a parking space, which a server will establish a geo-fence around the parking area and the system will detect when users are approaching the parking area and issue notifications to the reserved user or unreserved user of Isgar and automatically activating a geofence around the parking area once a vehicle parks in the parking space of Morgan et al., by incorporating the teachings of booking two parking space, which includes a parking space near another parking space of Ha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a user easily and intuitively find parking available spaces. (Ha et al.: Column 4, Lines 10-14)

	Regarding Claim 13, Isgar/Morgan et al./Ha et al., teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute proposing reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (See, relevant rejection of Claim(s) 6 and 8)

	Regarding Claim 20, Isgar/Morgan et al./Ha et al., teaches all the limitations as applied to Claim 15 and proposing reservation of one or more neighboring parking spaces of the parking space in addition to the parking space. (See, relevant rejection of Claim(s) 6 and 8)

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgar (US 2022/0084408 A1) and view of Morgan et al. (US 2010/0148947 A1) and further in view of Moshal (CN104885108A).
	Regarding Claim 4,  Isgar/Morgan, teaches all the limitations as applied to Claim 1.
	However, Isgar/Morgan, doesn’t explicitly teach wherein the controller is configured to notify the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. 
	But, Moshal in the analogous art of parking, teaches wherein the controller is configured to notify the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (Page 8, “In some examples, further in response to the application server 102 determining that the fee…,”) and (Page 9, “In the event that the application server 102 determine and transmit an additional fee to the mobile device…,”)(Moshal teaches a countdown timer can be communicated to a mobile device. The server can initiate the countdown timer indicating how much time remains before the vehicle must leave the parking location before incurring additional charges. Moshal, further, teaches that if the countdown timer expires then an additional fee will be transmitted to the mobile device) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reserving a parking space, which a server will establish a geo-fence around the parking area and the system will detect when users are approaching the parking area and issue notifications to the reserved user or unreserved user of Isgar and automatically activating a geofence around the parking area once a vehicle parks in the parking space of Morgan et al., by incorporating the teachings of providing a countdown timer to a user device that indicates how much time remains before the vehicle must leave the parking location before incurring additional charges of Moshal, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent additional parking fees by providing a clear indication of how much time remains before a user will incur an additional parking fee. (Moshal, Page 10 , “Further, the user can, by means of a clear indication…,”)

	Regarding Claim 11, Isgar/Morgan et al./Moshal, teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute notifying the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (See, relevant rejection(s) of Claim(s) 4 and 8)

	Regarding Claim 18, Isgar/Morgan et al./Moshal, teaches all the limitations as applied to Claim 15 and notifying the reserving vehicle that, if parking continues past a parking time slot reserved by the reservation, a parking fee will be incurred. (See, relevant rejection(s) of Claim(s) 4 and 15)

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgar (US 2022/0084408 A1) and view of Morgan et al. (US 2010/0148947 A1), and further in view of Cheng (CN 108109215 A) and further in view of Ying (WO 2017088838).
	Regarding Claim 5, Isgar/Morgan et al., teaches all the limitations as applied to Claim 1 and wherein the controller is configured to: 


	With respect to the above limitations: while Isgar teaches that the system can establish a geo-fence around a reserved parking space, which will notify unreserved users approaching the parking space that they have not reserved that space. However, Isgar/Morgan et al., do not explicitly teach detecting reservation of the parking space by calculating a time difference from a current time to a start time of the parking time slot and when the time difference is less than a predetermined value then the system will operate to prevent other vehicles from parking in a parking space.  
	But, Cheng in the analogous art of teaches wherein the controller is configured to: upon detecting reservation of the parking space, calculate a time difference from a current time to a start time of a parking time slot reserved by the reservation. (Page 6, “After receiving the parking position signal, the server 200 considers….,”)(Cheng teaches after receiving a parking position signal the server will consider that the vehicle has reserved the parking space. The server will then calculate a difference between the length of time between receiving the reservation request (i.e., current time) and receiving the parking position (i.e., start time of a parking time slot))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reserving a parking space, which a server will establish a geo-fence around the parking area and the system will detect when users are approaching the parking area and issue notifications to the reserved user or unreserved user of Isgar and activating a geofence around the parking area once a vehicle parks in the parking space of Morgan et al., by incorporating the teachings of calculating a difference between the length of time between receiving the reservation request and the parking position of Cheng, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order prevent malicious users from escaping the parking fee. (Cheng: Page 8, “…which can prevent the malicious….)
	With respect to the above limitations: while Cheng teaches determining a time difference for a vehicle parking reservation and based on a third time timing out and sending an ascent control signal to the blocking device to raise the blocking device on the parking space to prevent the vehicle from exiting and other vehicles that do not reserve the parking space from entering. However, Isgar/Morgan et al./Cheng, doesn’t explicitly teach a time difference being less than a predetermined time to prevent a user from parking. 
	But, Ying in the analogous art of parking, teaches when the time difference is less than a predetermined value. (Paragraph(s) 0073-0074 and 0084-0087)(Ying teaches a system that can determine if a monitoring time period is less than the preset first time period (i.e., time difference is less than a predetermined value), then the center will monitor the user and determine whether to lock the corresponding parking space. The system will monitor the users geographic location via a GPS after the determining of the time period is less than a preset time by determining that the vehicle is the same that made the reservation and the vehicle is driving in the same trajectory as the preset driving route and continuously approaching the parking area based on the geographical location then the system will lock the parking space (i.e., prevent other vehicles from parking in the parking space) prior to the user arriving at the parking space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reserving a parking space, which a server will establish a geo-fence around the parking area and the system will detect when users are approaching the parking area and issue notifications to the reserved user or unreserved user of Isgar, activating a geofence around the parking area once a vehicle parks and/or based on a period of time of Morgan et al., and a parking system that calculates time periods for a reservation of Cheng, by incorporating the teachings of determining a monitoring time is less than a preset time, which, the system will then monitor the geographical position of the vehicle to determine if a lock on the parking space should be lifted of Ying, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the parking efficiency of the user. (Ying: Paragraph 0006)

	Regarding Claim 12, Isgar/Morgan et al./Cheng/Ying, teaches all the limitations as applied to Claim 8 and wherein the program is configured to cause the computer to further execute:
upon detecting reservation of the parking space, calculating a time difference from a current time to a start time of a parking time slot reserved by the reservation. (See, relevant rejection(s) of Claim(s) 5(a) and 8)
when the time difference is less than a predetermined value, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection(s) of Claim(s) 5(b) and 8)

	Regarding Claim 19, Isgar/Morgan et al./Cheng/Ying, teaches all the limitations as applied to Claim 15 and 
upon detecting reservation of the parking space, calculating a time difference from a current time to a start time of a parking time slot reserved by the reservation. (See, relevant rejection(s) of Claim(s) 5(a) and 15)
when the time difference is less than a predetermined value, operating the movement impeding means to prevent other vehicles from parking in the parking space. (See, relevant rejection(s) of Claim(s) 5(b) and 15)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628